Case: 3:19-mj-00217-MJN Doc #: 2 Filed: 04/15/19 Page: 1 of 3 PAGEID #: 12

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. ¢) ae - —_
)

BLUE ALCATEL CELLULAR TELEPHONE (IMEI:
XX8121) PRESENTLY STORED AT MCSO PROP.

ROOM, 345 W. SECOND ST, DAYTON, OH )
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of Ohio
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B

YOU ARE COMMANDED to execute this warrant on or before Ly } LA } [ 4 (not to exceed 14 days)
C1 in the daytime 6:00 a.m, to 10:00 p.m. at any time in the day or night Because bood gause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officef present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to MICHAEL J. NEWMAN
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box) a

OF for 30 days (not to exceed 30) © until, the facts justifying, the later specific date of 2! “’, oS

  

 

 
  

mi \ Judge's signature \\_ \

Date and time issued: rls K A \ 120 AAA
se

City and state: DAYTON, OHIO MICHAEL J. NEWMAN U.S. MAGISTRATE JUDGE

 

 

Printed name and title,”
Case: 3:19-mj-00217-MJN Doc #: 2 Filed: 04/15/19 Page: 2 of 3 PAGEID #: 13

ATTACHMENT A
The property to be searched (hereinafter, the “Devices”) are:
(1) Blue Alcatel cellular telephone (IMEI: 014684003078008);
(2) — Black iPhone S FCC ID: BCG-E2944A; and
(3) Blue Alcatel cellular telephone (IMEI: 014684004738121).

The Devices are currently stored in a secure locked facility at the MCSO Property Room,
located at 345 W. Second Street, Dayton, Ohio.

This warrant authorizes the forensic examination of the Devices for the purpose of
identifying the electronically stored information described in Attachment B.
Case: 3:19-mj-00217-MJN Doc #: 2 Filed: 04/15/19 Page: 3 of 3 PAGEID #: 14

ATTACHMENT B

All records on the Devices described in Attachment A that relate to violations of 21 U.S.C.
§ 841(a)(1) and involve GLASS since April 3, 2018, including:

a.

b.

lists of customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates, places, and amounts
of specific transactions;

any information related to sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

any communications between GLASS and customers, suppliers, or other associates
related to drug trafficking;

any information recording GLASS’ schedule or travel from April 3, 2018 to the
present;

any images or video of drugs, large amounts of money, and/or firearms; and

all bank records, checks, credit card bills, account information, and other financial
records.

Evidence of user attribution showing who used or owned the Devices at the time the things
described in this warrant were created, edited, or deleted, such as logs, phonebooks, saved
usernames and passwords, documents, and browsing history.

As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media
that can store data) and any photographic form.
